internal_revenue_service department of the treasury significant index no washington dc perenn ta gantact- telephone number refer reply to op e ep a date feb inte plan company this letter constitutes notice that waivers of the percent tax under sec_4971 f of the internal_revenue_code have been granted for the above-named defined_benefit_plan for each of the first three quarters of the plan_year beginning date the waivers of the percent tax have been granted in accordance with sec_4971 of the internal_revenue_code which was added to the code by the small_business job protection act of publaw_104_188 for any quarter for which these waivers have been granted the amount of the waiver is equal to percent of the amount of the excess of the liquidity_shortfall of the plan as determined under sec_412 of the code for the quarter over the aggregate amount of any contributions paid in the form of liquid_assets which served to reduce the liquidity_shortfall for the quarter and which were paid to the plan between the last day of the quarter and the due_date of the required_installment under sec_412 for such quarter the liquidity shortfatis arose as a result of the inability of the company to satisfy the liquidity requirement of sec_412 of the code during the first three quarters of the plan_year commencing date during and the company experienced net losses and severe negative cash_flow the company's capital and surplus declined by almost percent by the end of the board_of directors removed the president of the company in date and the state authorities intervened in the company's affairs in date the company contributed sufficient payments to the plan to satisfy the minimum_funding requirements of sec_412 of the code other than the liquidity requirement of sec_412 the liquidity shortfalls of the plan were the result in part of the payment of a large number of small single-sum distributions that occurred because of the terminations of employees in face of the deteriorating financial condition to correct the liquidity_shortfall contributions were made to the plan in when there was a slight improvement in cash_flow the plan was terminated in a standard termination in a full correction of the liquidity shortfalls within the prescribed periods would have imposed a substantial financial hardship or the company accordingly we conclude that the liquidity shortfalls were due to reasonable_cause and not willful neglect and that the company has took reasonable steps to remedy the liquidity shortfalls that existed in the plan_year beginning date because the liquidity requirement of sec_412 of the code was satisfied for the quarter ended date the percent excise_tax of sec_4971 does not apply with respect to the liquidity_shortfall that existed for the first three quarters of the plan_year we have sent a copy of this letter to the key district_office in sincerely yours carol d gold director employee_plans division
